DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 20-33 are pending. 


Response to Arguments

2.	In light of the amendments to the title, the objection to the specification is withdrawn. The new title has been accepted and entered. 

3.	In light of the amendments to the claims, the claim objections of claims 20-33 are withdrawn. 

4.	Applicant’s arguments, see Remarks, filed 04/06/2021, with respect to the 35 U.S.C. 103 rejection in view of Xu in view of Velvev and further in view of YOUN  have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection has been withdrawn. 

As for Remarks page 9 including the arguments with respect to Xu, the Xu reference is on longer relied upon in the current office action. 

As for Remarks pages 10-11 including the arguments with respect to Velev, the Examiner agrees Velev does not explicitly teach the first identification information is transmitted in the new PDU session establishment procedure. 

Allowable Subject Matter

5.	Claims 20-33 (renumbered as claims 1-14) are allowed.

Reasons for Allowance

6.	The following is an examiner’s statement of reasons for allowance: 

Amended claims 20-33 (renumbered as claims 1-14) are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:

In claim 20,… receiving an accept message for registration including first identification information and second identification information from a core network; and transmitting the first identification information together with a Protocol Data Unit (PDU) session establishment request message in a PDU session establishment procedure, wherein the first identification information is identification information identifying a network slice allowed by the core network, the first identification information is identification information included in a Network Slice Selection Assistance Information (NSSAI), the second identification information is identification information identifying a network slice not allowed by the core network…in combination with other limitations recited as specified in claim 20.

In claim 23,… transmitting an accept message for registration including first identification information and second identification information to a User Equipment (UE), and receiving, from the UE, the first identification information together with a Protocol Data Unit (PDU) session establishment request message in a PDU session establishment procedure, wherein the first identification information is identification information identifying a network slice allowed by a core network, the first identification information is identification information included in a Network Slice Selection Assistance Information (NSSAI), the second identification information is identification information identifying a network slice not allowed by the core network …in combination with other limitations recited as specified in claim 23.

In claim 27,… receiving an accept message for registration including first identification information and second identification information from a core network; and transmitting the first identification information together with a Protocol Data Unit (PDU) session establishment request message in a PDU session establishment procedure, wherein the first identification information is identification information identifying a network slice allowed by the core network, the first identification information is identification information included in a Network Slice Selection Assistance Information (NSSAI), the second identification information is identification information identifying a network slice not allowed by the core network …in combination with other limitations recited as specified in claim 27.

In claim 30,… transmitting an accept message for registration including first identification information and second identification information to a User Equipment (UE), and receiving, from the UE, the first identification information together with a Protocol Data Unit (PDU) session establishment request message in a PDU session establishment procedure, wherein the first identification information is identification information identifying a network slice allowed by a core network, the first identification information is identification information included in a Network Slice Selection Assistance Information (NSSAI), the second identification information is identification information identifying a network slice not allowed by the core network…in combination with other limitations recited as specified in claim 30.

The first closest prior art of record is LEE et al, US 2019/0098618 hereafter LEE. 
LEE discloses wherein the first identification information is identification information identifying a network slice allowed by the core network (LEE, [0273]-[0276], [0282], S-NSSAI(s) that identify network slices allowed by the network), 
the first identification information is identification information included in a Network Slice Selection Assistance Information (NSSAI) (LEE, [0272]-[0276], [0282], S-NSSAS(s) identifying slices that (will later be indicated by the AMF as allowed) are included in the NSSAI), 
(LEE, [0283], S-NSSAI(s) that identify network slices rejected/”not allowed” by the network), 	
the second identification information is identification information included in the NSSAI (LEE, [0272], [0283], S-NSSAS(s) identifying slices that (will be indicated by the AMF as rejected) are included in the NSSAI), 
the NSSAI is included in a request message for registration sent by the UE to the core network (LEE, [0272], The NSSAI included in a request for registration sent from the UE to the network), and 
the NSSAI includes one or more identification information identifying network slices requested by the UE (LEE, [0272], The Requested NSSAI includes a plurality of S-NSSAS(s) identifying slices requested by the UE).

LEE, FIG. 5, 521, [0133], [0134] also discloses receiving the registration accept message including the accepted NSSAI (“first information”). The Examiner interprets “accepted NSSAI” to correspond to “the first identification information is identification information identifying a network slice allowed by the core network”. However, Lee does not disclose the accepted/allowed S-NSSAI is transmitted in the PDU session establishment request message in LEE, FIG 6, 601, [0150]. In fact, LEE teaches the NSSAI for the PDU being selected by another process in FIG. 13 [0150], [0202]-[0209]. LEE does not explicitly disclose transmitting the first identification information together with a Protocol Data Unit (PDU) session establishment request message in a PDU session establishment procedure (as disclosed in claims 20, 23, 27 and 30). 



The third closest prior art of record is 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Study on Architecture for Next Generation System, (Release 14), 3GPP TR 23.799 VI. 1.0 (2016-10) (as cited in the IDS dated 04/30/2019) hereafter 3GPP-TR 23.799. 3GPP-TR 23.799 pages 103-104 disclose the UE sends a NAS connection request message including an indication of a UE preferred network slice ID. 3GPP-TR 23.799 does not explicitly disclose the first identification information is transmitted in the new PDU session establishment procedure as well as other limitations (as disclosed in claims 20, 23, 27 and 30).

For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.



Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: VRZIC et al, US 2019/0380104 paragraph [0056] discloses the UE transmits a registration request to the serving RAN. The Registration Request includes the NSSAI in the NAS message, the UE Permanent or Temporary ID (Temp ID), security parameters and paragraph [0065] discloses the UE transmits a registration request (NSSAI) to the gNB. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469